Citation Nr: 1453053	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent prior to July 27, 2009 and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 27, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a September 2009 rating decision by the VA RO in Waco, Texas.

The Board remanded the Veteran's claim in February 2014 to afford him with a rescheduled Board hearing.  That hearing was held in September 2014 and a copy of the transcript has been made a part of the record.

The issue of whether there was clear and unmistakable error (CUE) in a November 1998 rating decision that failed to grant service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referenced in the Remand portion of the decision below.  

Further, in May 2014, the Veteran filed a claim for an increased rating for his right knee gunshot wound and service connection for a left knee condition, scars on his right thigh, peripheral neuropathy of his lower extremities, tinnitus, bilateral hearing loss, bilateral ankle and heel condition, and bilateral flat feet.  None of these issues have yet been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over the aforementioned issues, and they are referred to the AOJ for appropriate action.

The issue of entitlement to TDIU prior to July 27, 2009 being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD has been manifest with symptoms including depression, anxiety, nightmares, anger problems, and limited social interaction throughout the period on appeal, causing occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, have been met throughout the period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Codes 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in June 2006.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to July 27, 2009 and 70 percent disabling thereafter, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. 

The Board finds that the Veteran is entitled to a 70 percent rating, but no higher, for the entire time period on appeal.

The Board acknowledges that the October 2006 VA examiner opined that the disabling symptoms of the Veteran's PTSD could be separated from those of his alcohol dependence and mood disorder.  The examiner assigned a GAF of 60 for the Veteran's PTSD, while assigning a GAF of 50 for each of the other two, and opining that they are separate issues.

However, the July 2009 VA examiner opined that the Veteran's depressive disorder is secondary to the Veteran's PTSD and it is impossible to provide a separate GAF score for each disorder.  The examiner stated that alcohol dependence was not contributory.

The Board notes that the Veteran entered an alcohol detoxification program in September 2007 and his alcohol dependence has been noted to be in remission since that time.

In August 2008 the VA counseling psychologist who facilitated the PTSD group the Veteran had participated in since October 2007 stated that his observations of the Veteran in group were that the Veteran's PTSD symptoms are relatively severe and at least moderate to severe.  

With respect to GAF scores, the Veteran was assigned a GAF of 50 after a VA psychology consultation in April 2006.  VA records show GAF scores assigned in 2007 ranged from 45 to 61, with half the scores a 50 or below.  In 2008 and 2009 his scores ranged from 45 to 50.  Only the October 2006 VA examiner provided separate scores for each of the Veteran's diagnosed disorders.

Throughout the period on appeal, the Veteran has reported similar symptoms of similar similarity, including depression, anxiety, nightmares, anger problems, and limited social interaction.  Such symptoms were also noted by the Veteran's spouse and two long-time friends in November 2006 letters.

As the Veteran's symptoms and GAF scores have remained relatively steady over the period on appeal and the July 2009 VA examiner has opined that the Veteran's depressive disorder and PTSD symptoms cannot be separated, the Board finds that the Veteran should be given the benefit of the doubt and a 70 percent rating awarded for the entire period on appeal.

The Board further finds that the next higher rating, a 100 percent rating, is not warranted.

A 100 percent rating requires total occupational and social impairment.  Although the Veteran reported currently not working, the cause has not been attributed solely to his PTSD symptoms.  Further, he has demonstrated an ability to maintain some relationships, including with his wife of more than three decades, although they have reported rough parts of their marriage.  He has regularly attended weekly group PTSD therapy sessions and notes indicate that he participates as a member of the group.  At his July 2009 VA examination he reported he recently began attending church with his spouse.  He also reported having two friends who are also veterans.

VA treatment records since the Veteran's July 2009 VA examination also do not support a rating in excess of 70 percent.  For example, in January 2013, the Veteran was assigned a GAF of 50 after reporting similar symptoms.  His affect was congruent to content and varied with a normal range; his speech was normal; his thoughts were linear, logical, and goal-directed; there was no evidence of hallucinations, delusions, or thought disorders; he was oriented; no problems with concentration or memory were noted; insight and judgment were adequate; and the Veteran denied current suicidal or homicidal thoughts. 

In addition, the evidence has not shown, for example only, that the Veteran experiences gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Therefore, the Board finds that a rating of 70 percent, but no higher, is warranted throughout the period on appeal.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's PTSD.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, anxiety, nightmares, anger problems, and limited social interaction are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in September 2006, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in October 2006 and July 2009.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

A 70 percent rating, but no higher, is granted for PTSD.


REMAND

In January 2013, the Veteran alleged CUE in a November 1998 rating decision that denied service connection for PTSD.  The AOJ has not yet adjudicated that CUE claim.

The Board may not render a decision on the CUE claim at this juncture as the RO has not yet had an opportunity for initial review.  Unlike prior Board decisions, which may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made, allegations of CUE in RO decisions must proceed through the customary channels of appellate review.  As such, the Veteran's CUE claim in this case must be returned to the RO for adjudication in the first instance.

The Board further finds that the issue of entitlement to TDIU prior to July 27, 2009 must be remanded as it is intertwined with his CUE claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim in inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim of CUE in a November 1998 rating decision that failed to grant service connection for PTSD and then readjudicate the issue of entitlement to service connection for TDIU prior to July 27, 2009.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


